DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
Claims 6, 7, and 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2-25-22.  It is noted that claim 9 has been withdrawn as it discloses subject matter directed towards a non-elected embodiment.
Applicant's election with traverse is not found persuasive because the independent claims incorporate 2-way distinctness creating the search burden.
M.P.E.P. 806.04(f) Restriction Between Mutually Exclusive Species discloses: Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive.  Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. This may also be expressed by saying that to require restriction between claims limited to species, the claims must not overlap in scope.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to because:
Figures 4 and 5C has unused reference lines that need to be removed.
Figures 2 and 3 share label 110.  If these Figures were spilt up, it would be unclear how to write the label.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraph [0032], items 202 and 204.  These numbers are not in the Figures 202a and 202 are not the same label.  The specification needs to be reviewed and all other occurrences of this type of issue need to be amended.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 2, item 206.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract utilizing the legal phraseology “comprising” on more than one occasion.
The disclosure is objected to because of the following informalities:
In paragraphs [0034] and [0036], the term “rear” is disclosed as part of different dimensions.  In Paragraph [0034], 122 and 124 are front and rear and then in paragraph [0036], 202a and 204a are forward and rear.  Using Figure 2 and its orientation, the paragraph [0034] rear is associated with front and back while the paragraph [0036] rear is associated with up and down.  How can 204a be considered “rear” when its on the front?  One of the “rear” disclosures needs to be replaced with a different word to prevent confusion. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claims 1 and 20, the phrases “top side” and “bottom side” are indefinite.  The utensil is handled and is capable of being used in an infinite amount of orientations including ones where the bottom side is above the top side.  Terms must be utilized that are true regardless of orientation or an orientation established in the claims.
Claim 20 recites the limitation "the choke guard" on lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  The choke guard introduction (line 8) should be moved to a spot earlier in the claim to overcome.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hammi et al. (D808,744) and Perez (D790,929).  Please see the Figure below for Examiner added reference labels to Hammi et al.
With regards to claims 1 and 8, Hammi et al. disclose the invention including a utensil (1) with a handle (2), a head (3) having a top side (4), a bottom side (5), and first, second and third apertures extending thought the head from the top side to the bottom side (6a, 6b, 6c).

    PNG
    media_image1.png
    410
    660
    media_image1.png
    Greyscale

However, with regards to claim 1, Hammi et al. fail to disclose the utensil has a choke guard disposed between the handle and the head.
Perez teach it is known in the art of utensils to incorporate a choke guard disposed between the handle and the head (Figs 1, 2, 4, and 5).  Such a modification makes the utensil safer.  Therefore, it would have been obvious to one of ordinary skill .
Claims 1-5, 8, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McDaniel (D339,036) and Rea, Sr. (D298,721).  Please see the first Figure below for Examiner added reference labels to McDaniel and the second Figure below for Examiner added reference labels to Rea, Sr.  
With regards to claims 1, 4, and 20, McDaniel disclose the invention including a utensil (1) with a handle with a longitudinal axis (2), a head (3) having a top side (4), a bottom side (5), and a choke guard disposed between the handle and the head (6).

    PNG
    media_image2.png
    309
    634
    media_image2.png
    Greyscale

However, with regards to claims 1-5, 8, and 20, McDaniel fails to disclose a plurality of apertures extending though the head from the top side to the bottom side, the apertures include a forward set of apertures and a rearward set of apertures closer 
Rea, Sr. teaches it is known in the art of utensils heads to incorporate a plurality of apertures (f1, f2, f3, r1, r2, r3) extending though the head from the top side to the bottom side (Figs. 10 and 12), the apertures include a forward set of apertures (f1, f2, f3) and a rearward set of apertures (r1, r2, r3), the forward set has a first elongated aperture having a first longitudinal axis (f1), the rear set has a second elongated aperture having a second longitudinal axis (r1), the longitudinal axes are axially aligned (Fig. 10), the plurality of apertures has a large aperture (f1) and a plurality of small apertures with a smaller volume than the large aperture (f2, f3), the plurality of apertures has a first (r1), second (r2), and third aperture (r3).  Modified McDaniel discloses the rear apertures (r1, r2, r3) being closer to the choke guard (6) than the forward set of apertures (f1, f2, f3) and the first and second axes are parallel to the handle axis (2, f1, r1).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have provided McDaniel with the apertures, as taught by Rea, Sr., because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.

    PNG
    media_image3.png
    227
    542
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

24 March 2022
/Jason Daniel Prone/ 
Primary Examiner, Art Unit 3724